DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 11, 2022, has been entered.  Claim 1-20 remain pending in the application.  Applicant’ s amendments to the claims have overcome each and every claim rejection previously set forth in the Non-Final Office Action mailed November 18, 2022.

Response to Arguments
Applicant’s arguments based on new claim amendments, see pages 5-7, filed , February 11, 2022, with respect to 1-20 have been fully considered and are persuasive.  The 112(b) rejection of claims 5 and 6 have been withdrawn.   The 103 rejections of claims 1-12 have been withdrawn.  New claims 13-20 are allowable for the reasons provided below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 13, and 14 include limitations making the allowable invention similar to an embodiment seen in Fig. 6 of the present invention.  Applicant amended claim 1 to include the claim language “and a portion of the valve fits within an opening on the lock ring.”  This limitation in combination with the remaining claim 1 limitation is not taught by the prior cited art.  Similar claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP R WIEST/Primary Examiner, Art Unit 3781